 

 Back to 10-Q [form10q.htm]   Exhibit 10.3       HealthEase of Florida, Inc.  
Medicaid HMO Non-Reform Contract         AHCA CONTRACT NO. FA905     AMENDMENT
NO. 9  

 

                THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY
FOR HEALTH CARE ADMINISTRATION, hereinafter referred to as the "Agency" and
HEALTHEASE OF FLORIDA, INC., hereinafter referred to as the "Vendor" or “Health
Plan”, is hereby amended as follows:
 
 1.
Effective March 1, 2012, Attachment I, Scope of Services, Capitated Health
Plans, is hereby amended to include Attachment I, Exhibit 1-C, Revised Maximum
Enrollment Levels, attached hereto and made a part of the Contract. All
references in the Contract to Attachment I, Exhibits 1, 1-A, and 1-B, shall
hereinafter also refer to Attachment I, Exhibit 1-C, as appropriate.
 

 
Unless otherwise stated, this amendment is effective upon execution by both
parties.
 
 
All provisions not in conflict with this amendment are still in effect and are
to be performed at the level specified in the Contract.
 
 
This amendment and all its attachments are hereby made a part of the Contract.
 
  This amendment cannot be executed unless all previous amenments to this
Contract have been fully executed. 

 
                IN WITNESS WHEREOF, the Parties hereto have caused this five (5)
page amendment (including all attachments) to be executed by their officials
thereunto duly authorized.
 
 

HEALTHEASE OF FLORIDA, INC.   STATE OF FLORIDA, AGENCY FOR         HEALTH CARE
ADMINISTRATION               SIGNED   SIGNED     BY:  /s/ Christina Cooper    
BY:  /s/ Elizabeth Dudek                 NAME:  Christina Cooper     NAME:
 Elizabeth Dudek                 TITLE:  President, FL & HI Division     TITLE:
 Secretary                 DATE:  3/8/12     DATE:  3/12/12                

 
 
 
 List of Attachments/Exhibits included as part of this amendment:
 
   
Specify
Type
 Letter/
Number
 
 Description
Attachment I Exhibit 1-C   Revised Maximum Enrollment Levels (4 Pages)

 
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 

 
AHCA Contract No. FA905, Amendment No. 9, Page 1 of 1



 
 

--------------------------------------------------------------------------------

 
 



 

HealthEase of Florida, Inc.   Medicaid HMO Non-Reform Contract        
ATTACHMENT I     EXHIBIT 1-C     REVISED MAXIMUM ENROLLMENT LEVELS   

 
 
Maximum enrollment levels and Health Plan provider numbers associated with the
counties and populations served. Exhibit 2-NR-C provide the capitation rate
tables respective to the areas of operation listed below.
 
A.    Non-Reform
 
See Exhibit 2-NR-C Table 2, General Capitation Rates plus Mental Health Rates
 
            Area 1 Counties: Escambia, Santa Rosa
 
Effective Date: 11/01/11 Escambia, 08/01/11 Santa Rosa
County Enrollment Level Provider Number     Escambia 67,500 015019344     Santa
Rosa 31,500 015019343

 
 
See Exhibit 2-NR-C Table 2, General Capitation Rates plus Mental Health Rates
 
Area 2 Counties: Bay, Calhoun, Gadsden, Jefferson, Leon, Liberty, Madison,
Wakulla
 

Effective Date: 03/01/12 Bay, 09/01/09 all other counties  County  Enrollment
Level  Provider Number  Bay  16,900  TBD  Calhoun  800 015019340  Gadsden  3,500
015019315  Jefferson  1,000 015019318  Leon  7,000 015019320  Liberty  400
015019342  Madison  1,500 015019322  Wakulla  1,000 015019336 

 
 
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 


AHCA Contract No. FA905, Attachment I, Exhibit 1-C, Page 1 of 4

 

--------------------------------------------------------------------------------

 

      HealthEase of Florida, Inc.   Medicaid HMO Non-Reform Contract  

   
    See Exhibit 2-NR-C Table 2, General Capitation Rates plus Mental Health
Rates
 
Area 3 Counties: Citrus, Lake, Marion, Putnam
 
Effective Date: 09/01/09
County
Enrollment Level
Provider Number
Citrus
7,500
015019309
Lake
7,000
015019319
Marion
20,000
015019323
Putnam
6,000
015019329



 
 
See Exhibit 2-NR-C Table 2, General Capitation Rates plus Mental Health Rates

 
                Area 4 Counties: Duval, Volusia
 
Effective Date: 09/01/09
County
Enrollment Level
Provider Number
Duval
55,000
015019313
Volusia
15,000
015019335



 
 
See Exhibit 2-NR-C Table 2, General Capitation Rates plus Mental Health Rates

 
                Area 5 Counties: Pasco, Pinellas
 
Effective Date: 09/01/09
County
Enrollment Level
Provider Number
Pasco
6,000
015019302
Pinellas
9,000
015019303

 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 

 
AHCA Contract No. FA905, Attachment I, Exhibit 1-C, Page 2 of 4
 

--------------------------------------------------------------------------------

 

      HealthEase of Florida, Inc.   Medicaid HMO Non-Reform Contract  

   
 
                See Exhibit 2-NR-C Table 2, General Capitation Rates plus Mental
Health Rates
Area 6 Counties: Highlands, Hillsborough, Manatee, Polk
 
Effective Date: 09/01/09
County
Enrollment Level
Provider Number
Highlands
3,000
015019317
Hillsborough
18,000
015019300
Manatee
6,000
015019301
Polk
10,000
015019304



 
 
See Exhibit 2-NR-C Table 2, General Capitation Rates plus Mental Health Rates
Area 7 Counties: Brevard, Orange, Osceola, Seminole

 
Effective Date: 09/01/09
County
Enrollment Level
Provider Number
Brevard
14,000
015019308
Orange
25,000
015019327
Osceola
8,000
015019328
Seminole
4,000
015019333



 
 
See Exhibit 2-NR-C Table 2, General Capitation Rates plus Mental Health Rates
Area 8 County: Sarasota

 
Effective Date: 09/01/09
County
Enrollment Level
Provider Number
Sarasota
3,000
015019332

 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 
 

 
AHCA Contract No. FA905, Attachment I, Exhibit 1-C, Page 3 of 4
 

--------------------------------------------------------------------------------

 
 

      HealthEase of Florida, Inc.   Medicaid HMO Non-Reform Contract  

 
 
See Exhibit 2-NR-C Table 2, General Capitation Rates plus Mental Health Rates

                Area 9 Counties: Martin, Palm Beach
 
Effective Date: 09/01/09
County
Enrollment Level
Provider Number
Martin
5,000
015019324
Palm Beach
10,500
015019339



 
 
See Exhibit 2-NR-C Table 2, General Capitation Rates plus Mental Health Rates
Area 10 County: Broward

 
Effective Date: 09/01/09
County
Enrollment Level
Provider Number
Broward
13,500
015019337



 
See Exhibit 2-NR-C Table 2, General Capitation Rates plus Mental Health Rates
Area 11 County: Miami-Dade

 
Effective Date: 09/01/09
County
Enrollment Level
Provider Number
Miami-Dade
25,000
015019338

 
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 





 
 
 
 